NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

CONNIE FLOHR,                             )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-981
                                          )
REEMPLOYMENT ASSISTANCE                   )
APPEALS COMMISSION and AKS                )
OF CLEARWATER, INC.,                      )
                                          )
             Appellees.                   )
                                          )

Opinion filed March 7, 2018.

Appeal from the Reemployment Assistance
Appeals Commission.

Connie Flohr, pro se.

Cristina A. Velez, Appellate Counsel,
Tallahassee, for Appellee Reemployment
Assistance Appeals Commission.

No appearance for Appellee AKS of
Clearwater, Inc.


PER CURIAM.


             Affirmed.



LaROSE, C.J., and KHOUZAM and LUCAS, JJ., Concur.